312 S.W.2d 381 (1958)
Lady P. BRADY, Individually and as Independent Executrix of the Estate of Frank T. Brady, Deceased, et al., Petitioners,
v.
Gladys NICHOLS et al., Respondents.
No. A-6629.
Supreme Court of Texas.
March 26, 1958.
Rehearing Denied April 30, 1958.
Matthews, Nowlin, MacFarlane & Barrett, San Antonio, Lionel R. Fuller, San Antonio, for Lady P. Brady.
Thomas Y. Banks, Tyler, Cofer & Cofer, Austin, for Gladys Nichols.
Michael J. Kaine, San Antonio, for Ouida Kendrick.
Vaughan & Vaughan, San Antonio, for E. G. Uhl.
C. Stanley Banks, C. Stanley Banks, Jr., John E. Banks, San Antonio, for Margaret McDowell Davis et vir.
PER CURIAM.
The opinion of the Court of Civil Appeals in this case is reported at 308 S.W.2d 100. There are four applications for writs of error, one by Lady P. Brady, Individually and as Independent Executrix, one by Gladys Nichols, one by Ouida Kendrick, and one by E. G. Uhl. The applications of Nichols, Kendrick and Uhl are refused, no reversible error. The application of Lady P. Brady presents one point in which we differ with the opinion of the Court of Civil Appeals. In so far as that opinion holds that the real estate located in Houston is entitled to exoneration pro *382 rata by the property which is covered by specific gifts, it is in conflict with the holding of this court in Currie v. Scott, 144 Tex. 1, 187 S.W.2d 551. In that respect the judgment of the Court of Civil Appeals is reversed, and reformed so as to decree that the Houston property, which is encumbered by specific liens, is not entitled to exoneration by other property specifically devised or bequeathed, thereby following Currie v. Scott, supra. As reformed, the judgment of the Court of Civil Appeals is affirmed. Rule 483, Texas Rules of Civil Procedure.